DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
In the amendments filed on 02/19/2022, claims 1-20 and 22-23 are pending. Claims 1, 3, 10, 13, and 20 are amended. Claims 12-13 and 18-19 are withdrawn. Claim 21 is canceled. Claims 22-23 are new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2007/0119745 A1, cited in IDS) in view of Ortelt et al. (US 2017/0166687 A1).
Regarding claim 1, Vogel teaches a hardener component comprising a Mannich base formulation [0001], wherein the hardener component is present in a multi-component kit for a curable composition for fixing purposes, further comprising an epoxy component, which comprises curable epoxides [0001], wherein the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, wherein the phenol derivatives are bisphenols, wherein the polyamines are xylylenediamines, m-xylylenediamine, 1,2-diaminoethane, trimethylhexane-1,6-diamine, diethylenetriamine,  1,2-diaminocyclohexane, bis(aminomethyl)tricyclodecane, bis(4-aminocyclohexyl)methane, or mixtures thereof, wherein the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], wherein the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030], which reads on a curing composition, comprising at least one Mannich base and at least one amine which is reactive to epoxy groups, wherein the at least one Mannich base is obtainable by reacting a phenolic compound selected from bisphenols with an aldehyde or an aldehyde precursor and an amine having at least two active hydrogen atoms in the molecule which are bonded to a nitrogen atom as claimed.
Vogel does not teach wherein the curing composition comprises at least one salt (S) selected from the group consisting of salts of nitrous acid, salts of halogens, salts of trifluoromethanesulfonic acid, and combinations thereof, and wherein the at least one salt (S) comprises a cation other than ammonium, or other than an ammonium cation substituted with an organic group. However, Ortelt teaches a curing accelerator that is a triflate of Mg, Ca, Zn, or Sn and that is present [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally [0052] a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], wherein the hardener composition is present [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], wherein the two components are stored separately until use [0212]. Vogel and Ortelt are analogous art because both references are in the same field of endeavor of a curing composition comprising optionally at least one Mannich based and at least one amine which is reactive to epoxy groups, wherein the at least one Mannich base is obtainable by reacting a phenolic compound and an amine having at least two active hydrogen atoms in the molecule with are bonded to a nitrogen atom. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s curing accelerator that is a triflate of Mg, Ca, Zn, or Sn to modify Vogel’s hardener component, which would read on wherein the curing composition comprises at least one salt (S) selected from salts of trifluoromethanesulfonic acid, and wherein the at least one salt (S) comprises a cation other than ammonium, or other than an ammonium cation substituted with an organic group as claimed. One of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the curing accelerator that is a triflate of Mg, Ca, Zn, or Sn is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally [0052] a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], and that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025].
Regarding claim 2, Vogel teaches that the free polyamine [0013, 0016, 0017, 0030] is m-xylylenediamine or a polyamine [0013] that is m-xylylenediamine, 1,2-diaminoethane, trimethylhexane-1,6-diamine, diethylenetriamine, 1,2-diaminocyclohexane, bis(aminomethyl)tricyclodecane, bis(4-aminocyclohexyl)methane, or mixtures thereof [0016], which reads on wherein the at least one amine which is reactive to epoxy groups is aliphatic or alicyclic amines, and wherein the at least one amine has on average at least two reactive hydrogen atoms per molecule which are bonded to a nitrogen atom as claimed.
Regarding claim 3, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s curing accelerator that is a triflate of Mg, Ca, Zn, or Sn to modify Vogel’s hardener component. Therefore, Vogel in view of Ortelt renders obvious wherein the at least one salt (S) is selected from triflates (CF3SO3-) as claimed.
Regarding claim 4, Vogel does not teach wherein the at least one salt (S) comprises a cation selected from the group consisting of alkali metals, alkaline earth metals, lanthanoids, aluminum, and combinations thereof. However, Ortelt teaches a curing accelerator that is a triflate of Mg and Ca and that is present [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally [0052] a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], wherein the hardener composition is present [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], wherein the two components are stored separately until use [0212]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s curing accelerator that is a triflate of Mg and Ca to modify Vogel’s hardener component, which would read on wherein the at least one salt (S) comprises a cation selected from alkaline earth metals as claimed. One of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the curing accelerator that is a triflate of Mg or Ca is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally [0052] a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], and that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025].
Regarding claim 5, Vogel teaches that the Mannich base formulation is produced by first preparing a Mannich base by reaction of bisphenols with polyamines that are m-xylylenediamine, 1,2-diaminoethane, trimethylhexane-1,6-diamine, diethylenetriamine, 1,2-diaminocyclohexane, bis(aminomethyl)tricyclodecane, bis(4-aminocyclohexyl)methane, or mixtures thereof, and aldehydes, wherein the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], which reads on wherein the aldehyde is an aliphatic aldehyde, and wherein the aldehyde precursor comprises trioxane or paraformaldehyde as claimed.
Regarding claim 6, Vogel teaches that the Mannich base formulation is produced by first preparing a Mannich base by reaction of bisphenols with polyamines [0016], wherein the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030], wherein the polyamines that are reacted are m-xylylenediamine, and the free polyamine is m-xylylenediamine [0051], which reads on wherein the at least one Mannich base is formed using at least one of the at least one amines which are reactive to epoxy groups as claimed.
Regarding claim 7, Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that such further additives can be present in total, based on the whole curable composition, in a total of from 0 to 30% by weight [0029], and that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025].
Vogel does not teach wherein the at least one salt (S) is present in a proportion of from 0.1 to 15 wt.%, based on total weight of the curing composition. However, Ortelt teaches a curing accelerator that is a triflate of Mg, Ca, Zn, or Sn and that is present [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally [0052] a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], wherein the hardener composition is present [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], wherein the two components are stored separately until use [0212]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s curing accelerator that is a triflate of Mg, Ca, Zn, or Sn to modify Vogel’s hardener component, and to optimize the amount of Ortelt’s curing accelerator in Vogel’s hardener component to be from 0.1 to 15% by weight, which would read on wherein the at least one salt (S) is present in a proportion of from 0.1 to 15 wt.%, based on total weight of the curing composition as claimed. One of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the curing accelerator that is a triflate of Mg, Ca, Zn, or Sn is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally [0052] a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that such further additives can be present in total, based on the whole curable composition, in a total of from 0 to 30% by weight [0029], and that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], which means that the amount of Ortelt’s curing accelerator in Vogel’s hardener component in % by weight would have affected an ability of Ortelt’s curing accelerator to accelerate curing when Vogel’s hardener component is used for curing of a curable composition, which means that optimizing the amount would have been beneficial for optimizing an ability of Ortelt’s curing accelerator to accelerate curing when Vogel’s hardener component is used for curing of a curable composition.
Regarding claims 8-9, Vogel teaches a multi-component kit for curable composition for fixing purposes, comprising an epoxy component and the hardener component, wherein the epoxy component comprises curable epoxides [0001], which reads on an epoxy resin compound containing at least one curable epoxy resin and a curing composition according to claim 1 as claimed, wherein the epoxy resin compound is a multi-component epoxy resin compound as claimed.
Regarding claim 14, Vogel teaches that the free polyamine [0013, 0016, 0017, 0030] is m-xylylenediamine or a polyamine [0013] that is m-xylylenediamine, 1,2-diaminoethane, trimethylhexane-1,6-diamine, diethylenetriamine, 1,2-diaminocyclohexane, bis(aminomethyl)tricyclodecane, bis(4-aminocyclohexyl)methane, or mixtures thereof [0016], which reads on wherein the at least one amine which is reactive to epoxy groups comprises a polyamine having at least two amino groups in the molecule as claimed.
Regarding claim 15, Vogel teaches that the Mannich base formulation is produced by first preparing a Mannich base by reaction of bisphenols with polyamines that are m-xylylenediamine, 1,2-diaminoethane, trimethylhexane-1,6-diamine, diethylenetriamine, 1,2-diaminocyclohexane, bis(aminomethyl)tricyclodecane, bis(4-aminocyclohexyl)methane, or mixtures thereof, and aldehydes, wherein the aldehydes are formaldehyde [0016, 0018, 0051], trioxane, or paraformaldehyde [0016], which reads on wherein the aldehyde is formaldehyde and wherein the aldehyde precursor comprises trioxane or paraformaldehyde as claimed.
Regarding claim 16, Vogel teaches that the Mannich base formulation is produced by first preparing a Mannich base by reaction of bisphenols with polyamines [0016], wherein the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030], wherein the polyamines that are reacted are m-xylylenediamine, and the free polyamine is m-xylylenediamine [0051], wherein the Mannich base formulation is an amine hardener [0006], which reads on wherein the at least one Mannich base is formed using at least one of the at least one amines which are reactive to epoxy groups and comprises a polyamine as claimed.
Regarding claim 17, Vogel teaches that the hardener component comprises a Mannich base formulation [0001], wherein the hardener component is present in a multi-component kit for a curable composition for fixing purposes, further comprising an epoxy component, which comprises curable epoxides [0001], wherein the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, wherein the phenol derivatives are bisphenols, wherein the polyamines are xylylenediamines, m-xylylenediamine, 1,2-diaminoethane, trimethylhexane-1,6-diamine, diethylenetriamine,  1,2-diaminocyclohexane, bis(aminomethyl)tricyclodecane, bis(4-aminocyclohexyl)methane, or mixtures thereof, wherein the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], which reads on wherein the at least one Mannich based is obtained by reacting a phenolic compound selected from bisphenols with an aldehyde or an aldehyde precursor and an amine having at least two active hydrogen atoms in the molecule which are bonded to a nitrogen atom as claimed. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s curing accelerator that is a triflate of Mg, Ca, Zn, or Sn to modify Vogel’s hardener component. Therefore, Vogel in view of Ortelt renders obvious wherein the curing composition comprises at least one salt (S) selected from salts of trifluoromethanesulfonic acid as claimed.
Regarding claim 20, Vogel does not teach wherein the at least one salt (S) comprises sodium iodide, or calcium triflate, and wherein the at least one salt (S) is present in a proportion of from 1.0 to 10 wt.%, based on total weight of the curing composition. However, Ortelt teaches a curing accelerator that is a triflate of Ca and that is present [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally [0052] a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], wherein the hardener composition is present [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], wherein the two components are stored separately until use [0212]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s curing accelerator that is a triflate of Ca to modify Vogel’s hardener component, and to optimize the amount of Ortelt’s curing accelerator in Vogel’s hardener component to be from 1.0 to 10% by weight, which would read on wherein the at least one salt (S) comprises calcium triflate, and wherein the at least one salt (S) is present in a proportion of from 1.0 to 10 wt.%, based on total weight of the curing composition as claimed. One of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the curing accelerator that is a triflate of Ca is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally [0052] a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that such further additives can be present in total, based on the whole curable composition, in a total of from 0 to 30% by weight [0029], and that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], which means that the amount of Ortelt’s curing accelerator in Vogel’s hardener component in % by weight would have affected an ability of Ortelt’s curing accelerator to accelerate curing when Vogel’s hardener component is used for curing of a curable composition, which means that optimizing the amount would have been beneficial for optimizing an ability of Ortelt’s curing accelerator to accelerate curing when Vogel’s hardener component is used for curing of a curable composition.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2007/0119745 A1, cited in IDS) in view of Ortelt et al. (US 2017/0166687 A1).
Regarding claims 10-10, Vogel teaches a multi-component kit for curable composition for fixing purposes, comprising an epoxy component and the hardener component, wherein the epoxy component comprises curable epoxides [0001] that are curable epoxy resins [0024], wherein the hardener component comprises a Mannich base formulation [0001], wherein the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, wherein the phenol derivatives are bisphenols, wherein the polyamines are xylylenediamines, m-xylylenediamine, 1,2-diaminoethane, trimethylhexane-1,6-diamine, diethylenetriamine,  1,2-diaminocyclohexane, bis(aminomethyl)tricyclodecane, bis(4-aminocyclohexyl)methane, or mixtures thereof, wherein the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], wherein the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030], which reads on a multi-component epoxy resin, comprising an epoxy resin component (A) and a curing component, wherein the epoxy resin component (A) contains a curable epoxy resin, and the curing component contains at least one Mannich base and at least one amine which is reactive to epoxy groups, wherein the at least one Mannich base is obtainable by reacting a phenolic compound selected from bisphenols with an aldehyde or an aldehyde precursor and an amine having at least two active hydrogen atoms in the molecule which are bonded to a nitrogen atom as claimed.
Vogel does not teach that the multi-component epoxy resin system further comprises at least one salt (S) selected from salts of nitrous acid, salts of halogens, salts of trifluoromethanesulfonic acid, or combinations thereof contained in the epoxy resin component (A) and/or in the curing component, wherein the at least one salt (S) comprises a cation other than ammonium or other than an ammonium cation substituted with an organic group, and wherein the at least one salt (S) is contained in the curing component. However, Ortelt teaches a curing accelerator that is a triflate of Mg, Ca, Zn, or Sn and that is present [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally [0052] a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], wherein the hardener composition is present [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], wherein the two components are stored separately until use [0212]. Vogel and Ortelt are analogous art because both references are in the same field of endeavor of multi-component epoxy resin system comprising an epoxy resin component (A) and a curing component, wherein the epoxy resin component (A) contains a curable epoxy resin, and the curing component optionally contains at least one Mannich base and at least one amine which is reactive to epoxy groups, wherein the at least one Mannich base is obtainable by reacting a phenolic compound and an amine having at least two active hydrogen atoms in the molecule with are bonded to a nitrogen atom. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s curing accelerator that is a triflate of Mg, Ca, Zn, or Sn to modify Vogel’s hardener component in Vogel’s multi-component kit, which would read on the multi-component epoxy resin system further comprising at least one salt (S) selected from salts of trifluoromethanesulfonic acid contained in the curing component, and wherein the at lest one salt (S) comprises a cation other than ammonium or other than an ammonium cation substituted with an organic group as claimed, wherein the at least one salt (S) is contained in the curing component as claimed. One of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the curing accelerator that is a triflate of Mg, Ca, Zn, or Sn is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally [0052] a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], and that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025].

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2007/0119745 A1, cited in IDS) in view of Ortelt et al. (US 2017/0166687 A1).
Regarding claim 22, Vogel teaches a hardener component comprising a Mannich base formulation [0001], wherein the hardener component is present in a multi-component kit for a curable composition for fixing purposes, further comprising an epoxy component, which comprises curable epoxides [0001], wherein the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, wherein the phenol derivatives are bisphenols, wherein the polyamines are xylylenediamines, m-xylylenediamine, 1,2-diaminoethane, trimethylhexane-1,6-diamine, diethylenetriamine,  1,2-diaminocyclohexane, bis(aminomethyl)tricyclodecane, bis(4-aminocyclohexyl)methane, or mixtures thereof, wherein the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], wherein the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030], which reads on a curing composition, comprising at least one Mannich base obtainable by reacting a phenolic compound selected from bisphenols with an aldehyde or an aldehyde precursor and an amine having at least two active hydrogen atoms in the molecule which are bonded to a nitrogen atom as claimed. Vogel teaches that the free polyamine [0013, 0016, 0017, 0030] is m-xylylenediamine [0013], which reads on the curing composition further comprising at least one amine selected from m-xylenediamine as claimed.
Vogel does not teach that the curing composition further comprises at least one salt (S) of nitric acid, wherein the at least one salt (S) is present in a proportion of from 1.0 to 10 wt.%, based on total weight of the curing composition. However, Ortelt teaches a curing accelerator that is calcium nitrate [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally [0052] a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], wherein the hardener composition is present [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], wherein the two components are stored separately until use [0212]. Vogel and Ortelt are analogous art because both references are in the same field of endeavor of a curing composition comprising optionally at least one Mannich based and at least one amine which is reactive to epoxy groups, wherein the at least one Mannich base is obtainable by reacting a phenolic compound and an amine having at least two active hydrogen atoms in the molecule with are bonded to a nitrogen atom. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s curing accelerator that is calcium nitrate to modify Vogel’s hardener component, and to optimize the amount of Ortelt’s curing accelerator in Vogel’s hardener component to be from 1.0 to 10% by weight, which would read on the curing composition further comprising at least one salt (S) of nitric acid, wherein the at least one salt (S) is present in a proportion of from 1.0 to 10 wt.%, based on total weight of the curing composition as claimed. One of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the curing accelerator that is calcium nitrate is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally [0052] a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that such further additives can be present in total, based on the whole curable composition, in a total of from 0 to 30% by weight [0029], and that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], which means that the amount of Ortelt’s curing accelerator in Vogel’s hardener component in % by weight would have affected an ability of Ortelt’s curing accelerator to accelerate curing when Vogel’s hardener component is used for curing of a curable composition, which means that optimizing the amount would have been beneficial for optimizing an ability of Ortelt’s curing accelerator to accelerate curing when Vogel’s hardener component is used for curing of a curable composition.
Regarding claim 23, Vogel teaches that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, wherein the phenol derivatives are bisphenol A, wherein the polyamines are xylylenediamines, m-xylylenediamine, 1,2-diaminoethane, trimethylhexane-1,6-diamine, diethylenetriamine,  1,2-diaminocyclohexane, bis(aminomethyl)tricyclodecane, bis(4-aminocyclohexyl)methane, or mixtures thereof, wherein the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], which reads on wherein the Mannich base is a bisphenol-A based Mannich base as claimed.

Response to Arguments
Applicant’s arguments, see p. 9, filed 02/18/2022, with respect to the rejection(s) of claim(s) 1-2, 5-9, and 14-17 under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2007/0119745 A1, cited in IDS) in view of Burckhardt et al. (US 2017/0292050 A1) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 10, filed 02/18/2022, with respect to the rejection(s) of claim(s) 1-9, 14-17, and 20 under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2007/0119745 A1, cited in IDS) in view of Boelter et al. (US 2015/0159040 A1) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 10, filed 02/18/2022, with respect to the rejection(s) of claim(s) 10-11 under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2007/0119745 A1, cited in IDS) in view of Burckhardt et al. (US 2017/0292050 A1) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 10, filed 02/18/2022, with respect to the rejection(s) of claim(s) 10-11 under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2007/0119745 A1, cited in IDS) in view of Boelter et al. (US 2015/0159040 A1) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that new claims 22 and 23 are believed to be patentable because it recites the amount of salt and the particular amines and Mannich bases used in the examples, and that the subject matter of the claims is not suggested by the art and the evidence of record demonstrates unexpected results for the claimed composition based on Inventive Examples in Table 3 and Comparative examples in Table 4 in the specification (p. 10), claims 22 and 23 are not patentable because they are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2007/0119745 A1, cited in IDS) in view of Ortelt et al. (US 2017/0166687 A1). The applicant’s allegations of unexpected results are not persuasive because the applicant’s results are not commensurate in scope with the claimed invention. This is because claims 22 and 23 do not limit the curing agent to being used with a particular resin that is to be cured, and do not limit the amount of the curing composition that is to be used with a resin. In contrast, the Inventive Examples and Comparative Examples in Table 3 and 4 of the specification of the instant application were curing compositions that were used to cure an epoxy resin component comprising 3-glycidyloxyproyltrimethoxysilane, bisphenol A-based epoxy resin, bisphenol F-based epoxy resin, 1,4-butanediol-diglycidyl ether, trimethylolpropane-triglycidyl ether, quartz, and silicic acid, wherein the epoxy resin component (A) and the curing composition (B) were mixed in a balanced stoichiometry according to the EEW and AHEW values (p. 20-24). The applicant did not show that the results of the Inventive Examples in Table 3 of the specification of the instant application would occur over the entire scope of claim 1, did not show a sufficient amount of results that would allow one of ordinary skill in the art to determine a trend in the exemplified data that would allow the artisan to reasonable extend the probative value thereof over the entire scope of claim 1, and the applicant did not compare a sufficient number of examples inside the scope of claim 1 with a sufficient number of examples outside the scope of claim 1. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02(d))." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02(d)(I)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)). The applicant is reminded that the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.02(d)(I))." The applicant is reminded that an affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767